DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 08/18/2022, in which claims 1 - 20, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method for video decoding in a decoder, comprising: receiving coded information of pictures in a coded video sequence, the coded information including a coding tree unit (CTU) size information that indicates a CTU size selected for the pictures from three CTU sizes[[,]], 
determining, based on at least one bit corresponding to the CTU size information, the selected CTU size; 
reconstructing samples in the pictures based on the selected CTU size, wherein 
 	the selected CTU size is determined as a first CTU size of the three CTU sizes based on a first bit of the at least one bit corresponding to the CTU size information being a first value, the selected CTU size is determined as one of a second CTU size and a third CTU size of the three CTU sizes based on the first bit being a second value and a second bit of the at least one bit corresponding to the CTU size information, and the at least one bit includes the second bit based on the first bit being the second value.

The Office Action previously rejected claims 1-20 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0124366 to Zhao et al. (hereinafter "Zhao") in view of U.S. Patent Application Publication No. 2015/0334405 to Rosewarne et al. (hereinafter "Rosewarne").

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims.
  	Zhao fails to disclose "the selected CTU size is determined as a first CTU size of the three CTU sizes based on a first bit of the at least one bit corresponding to the CTU size information being a first value, rand] the selected CTU size is determined as one of a second CTU size and a third CTU size of the three CTU sizes based on the first bit being a second value and a second bit of the at least one bit corresponding to the CTU size information," as discussed. Zhao does not disclose that the video encoder selects the CTU size based on a first bit and based on the first bit and a second bit, as recited in Claim 1. Further, Rosewarne fails to remedy the deficiencies of Zhao,
Therefore, all claims in this application are in condition for allowance through assessment of Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487